             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:18 CR 56

UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )
                                          )
JOSEPH CARO, JR.,                         )                 ORDER
                                          )
and                                       )
                                          )
EASTERN BAND OF CHEROKEE                  )
INDIANS,                                  )
                                          )
                 Garnishee.               )
__________________________________        )

      This matter is before the Court sua sponte.

      The Answer of the Garnishee (Doc. 30), the Government’s Response (Doc.

31), and the Government’s Motion for Order of Continuing Garnishment (Doc.

35) require the consideration of objections that the Eastern Band of Cherokee

Indians has raised to the writ of garnishment in this matter.

      Consequently, the undersigned wishes to advise the parties, and

particularly Defendant and the Government, that while engaged in the private

practice of law and prior to beginning judicial service, he represented the

Eastern Band of Cherokee Indians in various matters.

      Should there be any objection to the undersigned considering and ruling

upon the issues raised by the parties’ recent submissions, or otherwise
participating in this matter, such objections are to be filed on or before August

16, 2019. If no objections are filed within that timeframe, the undersigned will

proceed with consideration of the Government’s Motion (Doc. 35).


                               Signed: August 2, 2019
